DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/18/2020 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. U.S. Patent Application 2018/0115191 (hereinafter “Stewart”) and further in view of Morimoto et al. U.S. Patent Application 2020/0233441 (hereinafter “Morimoto”).
Regarding claim 1, Stewart teaches an electronic device (refer to fig.4) for series connection (implicit) on a power supply line (refer to first port 18 and second port 20)(fig.4), the device comprising: a plurality of switches (i.e. connection switches 58A and 58B and load power switch 70)(fig.4) comprising at least a first switch (i.e. connection switch 58A)(fig.4), a second switch (i.e. connection switch 58B)(fig.4), and a third switch (i.e. load power switch 70)(fig.4), each of the switches having a first terminal (implicit), a second terminal (implicit), and a control terminal (implicit), wherein the first terminal of the first switch, the first terminal of the second switch, and the first terminal of the third switch are connected to a common node of the device (implicit)(refer to common in the figure below)(fig.4), wherein the second terminal of the first switch and the second terminal of the second switch are for connection to a first section (refer to first port 18)(fig.4) and a second section (refer to second port 20)(fig.4) of the power supply line, respectively (implicit), so that the power supply line 

    PNG
    media_image1.png
    304
    612
    media_image1.png
    Greyscale

Regarding claim 2, Stewart and Morimoto teach the electronic device according to claim 1, wherein the first pattern comprises at least one state configuration for the plurality of switches (refer to Stewart [0034]-[0039]), the at least one state configuration of the first pattern being one of: the first switch is in the open state and the second and third switches are in the closed state (refer to Stewart [0034]-[0039]), the second switch is in the open state and the first and third switches are in the closed state (refer to Stewart [0034]-[0039]), or the first, second, and third switches are in the closed state (refer to Stewart [0034]-[0039]); wherein the second pattern comprises at least one state configuration for the plurality of switches (refer to Stewart [0034]-[0039]), the at least one state configuration of the second pattern being one of: the first, second, and third switches are in the open state (refer to Stewart [0034]-[0039]), the first and second switches are in the open state and the third switch is in the closed state (refer to Stewart [0034]-[0039]), the first switch is in the closed state, the second switch is in the open state, and the third switch is in the open or closed state (refer to Stewart [0034]-[0039]), or the first switch is in the open state, the second switch is in the closed state, and the third switch is in the open or closed state (refer to Stewart [0034]-[0039]).
Regarding claim 3, Stewart and Morimoto teach the electronic device according to claim 1, wherein the second pattern comprises a plurality of state configurations for the plurality of switches (refer to Stewart [0034]-[0039]), the control unit sets the switching states of the plurality of switches to the plurality of state configurations of the second pattern during operation of the device in the second mode (refer to Stewart [0034]-[0039]), and the plurality of state configurations are set sequentially according to a predefined order (refer to Stewart [0034]-[0039]).
Regarding claim 4, Stewart and Morimoto teach the electronic device according to claim 1, wherein the second pattern comprises a first time period in which the switching states are set according 
Regarding claim 5, Stewart and Morimoto teach the electronic device according to claim 4, wherein the first time period comprises a first portion in which the switching states are set according the first state configuration (refer to Stewart [0034]-[0039]); the first time period comprises a second portion in which the switching states are set according to the second state configuration (refer to Stewart [0034]-[0039]); if the erroneous power state is detected by the error detection means during the first portion of the first time period but not during the second portion of the first time period, the error location is determined to be inside the device between the first terminals of the first, second, and third switches (refer to Stewart [0034]-[0039]); and if the erroneous power state is detected by the error detection means during the first and second portion of the first time period, the error location is determined to be inside the device between the load and the second terminal of the third switch (refer to Stewart [0034]-[0039]).
Regarding claim 6, Stewart and Morimoto teach the electronic device according to claim 4, wherein the second pattern comprises a second time period in which the switching states are set according to at least a third state configuration or a fourth state configuration (refer to Stewart [0034]-[0039]); the third state configuration defines that the first switch is in the closed state, the second switch is in the open state, and the third switch is in the open or closed state (refer to Stewart [0034]-[0039]); the fourth state configuration defines that the first switch is in the open state, the second switch is in the closed state, and the third switch is in the open or closed state (refer to Stewart [0034]-
Regarding claim 7, Stewart and Morimoto teach the electronic device according to claim 6, wherein the second time period comprises a first portion in which the switching states are set according to the third state configuration (refer to Stewart [0034]-[0039]); if the erroneous power state is detected during the first portion of the second time period, the error location is determined to be outside the device beyond the second terminal of the first switch (refer to Stewart [0034]-[0039]); the second time period comprises a second portion in which the switching states are set according to the fourth state configuration (refer to Stewart [0034]-[0039]); and if the erroneous power state is detected during the second portion of the second time period, the error location is determined to be outside the device beyond the second terminal of the second switch (refer to Stewart [0034]-[0039]).
Regarding claim 8, Stewart and Morimoto teach the electronic device according to claim 1, wherein the control unit operates the device in the first mode in response to the determined error location if the error location is determined to be remote from the device (refer to Stewart [0034]-[0039]); the error location is defined to be remote from the device if the erroneous power state is not detected by the error detection means during operation of the device in the second mode (refer to Stewart [0034]-[0039]); the control unit operates the device in a third mode in response to the determined error location if the error location is determined to be not remote from the device (refer to Stewart [0034]-[0039]); the error location is defined to be not remote from the device if the erroneous power state is detected by the error detection means during operation of the device in the second mode (refer to Stewart [0034]-[0039]); if the device is operated in the third mode, the control unit sets the switching states of the plurality of switches according to a third pattern in dependence of the error location (refer to Stewart [0034]-[0039]); and the third pattern is adapted to isolate the error location from the power supply line (refer to Stewart [0034]-[0039]).
Regarding claim 9, Stewart and Morimoto teach the electronic device according to claim 8, wherein the control unit determines the third pattern on the basis of the first pattern and the error location (refer to Stewart [0034]-[0039]), a subset of the switches located directly adjacent to the error location is identified (refer to Stewart [0034]-[0039]), and the third pattern differs from the first pattern in that the switching states of the subset of switches are in the open state (refer to Stewart [0034]-[0039]).
Regarding claim 10, Stewart and Morimoto teach the electronic device according to claim 8, wherein the control unit determines the third pattern in dependence of the error location by using at least one rule (refer to Stewart [0034]-[0039]) selected from a plurality of rules consisting of: if the error location is determined to be inside the device between the first terminals of the first, second, and third switch, the third pattern comprises a switching configuration defining that the first, second, and third switches are in the open state, if the error location is determined to be inside the device between the load and the second terminal of the third switch, the third pattern comprises a switching configuration defining that the third switch is in the open state, if the error location is determined to be outside the device beyond the second terminal of the first switch, the third pattern comprises a switching configuration defining that the first switch is in the open state, and if the error location is determined to be outside the device beyond the second terminal of the second switch, the third pattern comprises a switching configuration defining that the second switch is in the open state (refer to Stewart [0034]-[0039]).
Regarding claim 11, Stewart and Morimoto teach the electronic device according to claim 1, wherein the error detection means comprise first current measurement means (i.e. Morimoto current sensor 33a)(fig.2) connected to the common node (implicit) and detecting an overcurrent on the common node (refer to Morimoto [0044] and [0045]), between the first terminals of the first and second switch, when the device is operated in the first mode (implicit); and the error detection means 
Regarding claim 12, Stewart and Morimoto teach the electronic device according to claim 11, wherein the second current measurement means comprise a capacitor (i.e. Stewart capacitor 52)(fig.4) connected to the common node (implicit), and the second current measurement means enable charging of the capacitor when the device is operated in the first mode and discharging of the capacitor when the device is operated in the second mode (refer to Stewart [0031]).
Regarding claim 13, Stewart and Morimoto teach a system (refer to Stewart fig.1) comprising a common power supply line (refer to Stewart twisted wire pair 24)(fig.1) and a plurality of the electronic devices (refer to Stewart nodes A-E)(fig.1) of claim 1, wherein the plurality of electronic devices are connected in series on the common power supply line (implicit) such that the second terminal of the first switch of a first one of the electronic devices is connected to the second terminal of the second switch of a second one of the electronic devices (implicit).
Regarding claim 14, Stewart and Morimoto teach the system according to claim 13, wherein a first end of the common power supply line is connected to a first power source (i.e. Stewart PSE 12)(fig.1), a second end of the power supply line is connected to a second power source (i.e. Stewart PSE 16)(fig.1), and the plurality of electronic devices are connected to the supply line between the first and second end (implicit).
Regarding claim 15, Stewart and Morimoto teach a method of operating the electronic device of claim 1 in series connection on a power supply line, wherein the method comprises: operating the error detection means during operation of the device in the first mode (refer to Stewart [0034]-[0039]), operating the device in the second mode in response to an erroneous power state being detected by the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839